DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amended claims filed on 01/15/2021 for application no. 16/275989.
Claims 1 – 2, 4, 6 – 9, 11, 13 – 18, and 20 are currently pending. Claims 1, 8, and 15 are independent claims. Claims 3, 5, 10, 12, and 19 have been cancelled.

Response to Amendment
Acknowledgment is made of Applicant’s claim amendments on 01/15/2021. The claim amendments are entered. Presently, claims 1 – 2, 4, 6 – 9, 11, 13 – 18, and 20 are currently pending. Claims 1, 8, and 15 have been amended. Claims 3, 5, 10, 12, and 19 are cancelled claims.
Applicant's current amendments and arguments filed 01/15/2021 with respect to claims 1 – 2, 4, 6 – 9, 11, 13 – 18, and 20 have overcome the 35 U.S.C. 103 rejection. Rejections are considered moot for cancelled claims 3, 5, 10, 12, and 19.

Reasons for Allowance
The following is the statement of reasons for the indication of allowable subject matter:  Claims 1 – 2, 4, 6 – 9, 11, 13 – 18, and 20 are allowable.
Regarding independent claims 1, 8, and 15:
Independent claim 1 is directed to A computer-implemented method for executing neural network training for dynamically predicting apparel wearability in a subscription , wherein storing the one or more predictive wearability metrics includes storing a first predictive wearability metric associated with a first prediction pair, the first prediction pair including a first unique user identifier and a first unique apparel identifier, the first predictive wearability metric indicating a propensity of a user associated with the first unique user identifier to wear apparel associated with the first unique apparel identifier; dynamically generating, by the one or more processors, wherein determining the match wearability metric for each of the one or more match pairs includes: determining a first match pair including the first unique user identifier and the first unique apparel identifier, retrieving the stored first predictive wearability metric associated with the first unique user identifier and the first unique-3-Application No.: 16/275,989Attorney Docket No.: 00215-0002-00000 apparel identifier, and...
	None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
…storing the retrieved first predictive wearability metric as a first match wearability metric for the first match pair, the first match wearability metric indicating the propensity of the user associated with the first unique user identifier to wear apparel associated with the first unique apparel identifier.
	
Independent claim 8 is directed to A computer system for executing neural network training for dynamically predicting apparel wearability in a subscription electronics transactions platform, the computer system comprising: a memory having processor-readable instructions stored therein; and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the at least one processor configures the at least one processor to perform a plurality of functions, including functions for: generating a training data set comprising one or more historical data attributes of previously shipped , wherein storing the one or more predictive wearability metrics includes storing a first predictive wearability metric associated with a first prediction pair, the first prediction pair including a first unique user identifier and a first unique apparel identifier, the first predictive wearability metric indicating a propensity of a user associated with the first unique user identifier to wear apparel associated with the first unique apparel identifier; dynamically generating one or more match pairs, each match pair including a unique user identifier and a unique apparel identifier used in the subscription electronic transactions platform; and periodically determining a match wearability metric for each of the one or more match pairs based on the stored one or more wearability metrics under a , wherein determining the match wearability metric for each of the one or more match pairs includes: determining a first match pair including the first unique user identifier and the first unique apparel identifier, retrieving the stored first predictive wearability metric associated with the first unique user identifier and the first unique apparel identifier, and…
	None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly:
…storing the retrieved first predictive wearability metric as a first match wearability metric for the first match pair, the first match wearability metric indicating the propensity of the user associated with the first unique user identifier to wear apparel associated with the first unique apparel identifier.

Independent claim 15 is directed to A non-transitory computer-readable medium containing instructions for executing neural network training for dynamically predicting apparel wearability in a subscription electronics transactions platform, comprising: generating a training data set comprising one or more historical data attributes of previously shipped apparel, each of the historical data attributes being linked to a pair of a unique user identifier and a unique apparel identifier used in the subscription electronic transactions platform to form feature vectors for each pair of a unique user identifier and a unique apparel identifier; training a neural network based on the training data set to configure one or more trained models to output a metric for any pair of a unique user identifier and a unique apparel identifier used in the subscription electronic transactions platform; storing the one or more trained models as one or more trained model objects at a database of the subscription electronic transactions platform; collecting prediction , wherein storing the one or more predictive wearability metrics includes storing a first predictive wearability metric associated with a first prediction pair, the first prediction pair including a first unique user identifier and a first unique apparel identifier, the first predictive wearability metric indicating a propensity of a user associated with the first unique user identifier to wear apparel associated with the first unique apparel identifier; dynamically generating one or more match pairs, each match pair including a unique user identifier and a unique apparel identifier used in the subscription electronic transactions platform; and periodically determining a match wearability metric for each of the one or more match pairs based on the stored one or more wearability metrics under a second schedule different from the first schedule, wherein determining the match wearability metric for each of the one or more match pairs includes: determining a first match pair including the first unique user identifier and the first unique apparel identifier, retrieving the stored first predictive wearability metric associated with the first unique user identifier and the first unique apparel identifier, and …
	None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly:
storing the retrieved first predictive wearability metric as a first match wearability metric for the first match pair, the first match wearability metric indicating the propensity of the user associated with the first unique user identifier to wear apparel associated with the first unique apparel identifier.

The closest prior arts of record are the following:
Foley (US 2019/0073335) teaches the method of using artificial intelligence to predict a size fit of an apparel with a specific subject as a match based on previous data of size fit to a specific subject. 
Gannon (US 2017/0076011) teaches the method of using machine learning for digital representation of apparel items within a user’s wardrobe used to provide outfit and purchase recommendations based on seasonal trends, matching of apparel based on style rules, and a user’s wardrobe composition. 
Liu (US 20180365695) teaches the method matching a user to a piece of clothing during a transaction using feature vectors.
Li (US 20190205965) teaches the method of using a machine learning structure to recommend customer items based on the purchase tendency of a customer. [cited but not replied on]
Yu (US 20190108458) teaches method of using a machine learning model for predicting the wearability of a clothing item based on the on the size fit satisfaction. [cited but not replied on]
Stepanovskiy (US 20160171365) teaches a method for using fuzzy neural networks to generate consumer brand, color, and apparel fashion preferences in order to meet consumer demand.[cited but not replied on]
Bei-Jing Guo (US 20180308149) teaches a system for building outfits based on tagged clothing and outfit templates in order to display recommended outfits to a user and receive qualitative feedback.[cited but not replied on]
Saul (US 8103551) teaches a method of matching fashion items based upon a style matrix and attributes to create a matching outfit set while using machine learning algorithms.[cited but not replied on]
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 8, and 15, which includes a storing of a predictive wearability metric to a match wearability metric for a pair of a user to a piece of clothing indicating a propensity or likelihood a user would wear a specific apparel. 
Claims 2, 4, 6 – 7, 9, 11, 13 –  14, 16 – 18, and 20  include the above-described allowable subject matter for being dependent on the independent Claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/URMANA ISLAM/Examiner, Art Unit 2125            

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125